Exhibit 10.1

 

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), effective as of  October 19, 2007, is by and between GOLDEN OVAL
EGGS, LLC, a limited liability company organized under the laws of the State of
Delaware, GOECA, LP, a Delaware limited partnership, and MIDWEST INVESTORS OF
IOWA, COOPERATIVE, a cooperative organized under the laws of the State of Iowa
(individually each a “Borrower” and collectively the “Borrowers”) the banks and
other financial institutions or entities which are signatories hereto
(individually each a “Lender” and collectively the “Lenders”), COBANK, ACB, a
federally charted instrumentality under the Farm Credit Act of 1971, as amended,
one of the Lenders and as agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

1.             The Lenders and the Borrowers entered into an Amended and
Restated Credit Agreement dated as of June 30, 2006 (the “Credit Agreement”);
and

 

2.             The Lenders and the Borrowers entered into a First Amendment to
the Amended and Restated Credit Agreement dated as of April 30, 2007 (the “First
Amendment”; the Credit Agreement and First Amendment together may be referred to
as the “Amended Credit Agreement”); and

 

3.             The Borrowers desire to amend certain provisions of the Amended
Credit Agreement to obtain additional lending commitments, among other things,
and the Lenders have agreed to make such amendments, subject to the terms and
conditions set forth in this Second Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 


SECTION 1.              CAPITALIZED TERMS. CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE AMENDED
CREDIT AGREEMENT, UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.


 


SECTION 2.              FIRST AMENDMENT. THIS SECOND AMENDMENT DOES NOT REPLACE
OR SUPPLANT THE FIRST AMENDMENT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN.


 


SECTION 3.              SUPPLEMENTAL REVOLVING NOTE. BORROWERS WILL REAFFIRM AND
RESTATE THE TOTAL REVOLVING OUTSTANDINGS, AS DEFINED IN THE CREDIT AGREEMENT, BY
EXECUTION OF AMENDED AND RESTATED NOTES, IN THE FORM ATTACHED HERETO AS EXHIBIT
A. COBANK, AS A LENDER AND THE ADMINISTRATIVE AGENT, AND METROPOLITAN LIFE
INSURANCE COMPANY (“MET”) AS A LENDER,  HEREBY AGREE TO MAKE AVAILABLE TO
BORROWERS AN ADDITIONAL REVOLVING CREDIT FACILITY IN THE AMOUNT OF TWO MILLION
FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) AVAILABLE AS LOANS TO THE BORROWERS,

 

--------------------------------------------------------------------------------


 


JOINTLY AND SEVERALLY, UNTIL DECEMBER 14, 2007 (THIS FACILITY TO BE REFERRED TO
HEREAFTER AS THE “SHORT TERM REVOLVING NOTE”) AT WHICH TIME ALL AMOUNTS
OUTSTANDING THEREUNDER SHALL BE DUE AND PAYABLE. THE SHORT TERM REVOLVING NOTE
SHALL BE GOVERNED BY THE PROVISIONS OF THE AMENDED CREDIT AGREEMENT AS THEY
APPLY TO A REVOLVING LOAN, INCLUDING THOSE GRANTING SECURITY INTERESTS, WITH THE
FOLLOWING MODIFICATIONS AND EXCEPTIONS:


 

1.               The Termination Date as it applies to the Short Term Revolving
Note only is December 14, 2007. For avoidance of doubt, the Termination Date (as
amended by the First Amendment) as it applies to any other Revolving Loans shall
be unaffected by this Second Amendment.

 

2.               The Short Term Revolving Note is an “Obligation”, “Revolving
Note” and “Revolving Loan” as defined and governed by the provisions of the
Credit Agreement, except to the extent that such definition or provisions are
inconsistent with a term included in this Second Amendment. All representations,
warranties, covenants and other undertakings of the Borrowers set out in the
Amended Credit Agreement shall apply to the debt arising from the Short Term
Revolving Note as if said Short Term Revolving Note had been entered into by the
parties at the time of execution of the Credit Agreement.

 

3.               The Short Term Revolving Note shall be funded by the Lenders as
shown on the signature page of this Second Amendment.

 

4.               The Short Term Revolving Note will be funded immediately upon
execution of this Second Amendment and the Second Amendment Documents, without
further action by the Borrowers. To the extent that the Borrowers do not direct
application of the funds otherwise, funds will be applied to the balance
outstanding under the Amended and Restated Revolving Note (Exhibit A-1). Any
payments made by Borrowers after the execution of this Second Amendment and the
Second Amendment Documents will first be applied to the Existing Revolving
Loans, as defined below.

 

5.               Provided that no Event of Default has resulted in the
acceleration of the indebtedness arising under the Short Term Revolving Note,
demand for repayment of the Short Term Revolving Note shall be deemed to have
been made on December 13, 2007. On that date, if the Amended and Restated
Revolving Note and the Amended and Restated Swing Line Note (both reflected on
Exhibits A-1 and A-2, and cumulatively referred to hereafter as the “Existing
Revolving Loans”) have not been fully drawn, such funds as are available and
required shall be automatically advanced by the Administrative Agent and applied
to the Short Term Revolving Note. The Lenders’ obligations (set forth in Section
2.6 (c) of the Credit Agreement) to make their pro rata shares of Revolving
Loans available for repayment of Swing Line Loans shall also apply to the
repayment of the Short Term Revolving Note. To the extent that there are
insufficient funds available from the Existing Revolving Loans to repay all of
the Borrowers’ obligations arising under the Short Term Revolving Note, each
Revolving Lender will share in repayment rights and obligations in accordance
with each Revolving Lender’s percentage of the then total Revolving Loans (which
term includes the Existing Revolving Loans and the Short Term Revolving Note).

 

The Short Term Revolving Note shall be in essentially the same form of Exhibit B
attached hereto.

 

2

--------------------------------------------------------------------------------


 


SECTION 4.              DEFERRAL OF PRINCIPAL PAYMENTS UNDER TRANCHE A AND B
LOANS. PRINCIPAL PAYMENTS DUE ON OCTOBER 20, 2007 AND NOVEMBER 20, 2007 FOR ANY
TRANCHE A OR B LOAN SHALL BE DEFERRED UNTIL THE MATURITY DATE OF THE APPLICABLE
TRANCHE LOAN.


 


SECTION 5.              AMENDMENTS. THE AMENDED CREDIT AGREEMENT IS HEREBY
FURTHER AMENDED AS FOLLOWS:


 


5.1          CURRENT RATIO. SECTION 6.16 OF THE AMENDED CREDIT AGREEMENT IS
AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

6.16  Current Ratio. Starting on December 15, 2007, the Borrower’s Agent shall
not permit the ratio of its Current Assets to its Current Liabilities to be less
than 1.0 to 1.0 at anytime, provided, however that from May 31, 2008 and
forward, the Borrower’s Agent shall not permit the ratio of its Current Assets
to its Current Liabilities to be less than 1.25 to 1.0.

 


5.2          WORKING CAPITAL. SECTION 6.17 OF THE AMENDED CREDIT AGREEMENT IS
AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

6.17  Working Capital. Starting on December 15, 2007, the Borrower’s Agent will
not permit its Working Capital to be less than $0 at any time, provided,
however, that from May 31, 2008 and forward, the Borrower’s Agent will not
permit its Working Capital to be less than $7,000,000.

 


5.3          LEVERAGE RATIO. SECTION 6.18 OF THE AMENDED CREDIT AGREEMENT IS
AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

6.18  Leverage Ratio. Starting on December 15, 2007, the Borrower’s Agent will
not permit the Leverage Ratio as of the last day of any fiscal quarter for the
four consecutive fiscal quarters ending on that date, to be more than (a) for
the periods ending August 31, 2007, November 30, 2007, and February 28, 2008,
5.0 to 1.0; (b) for the period ending May 31, 2008, and each fiscal quarter
ending thereafter, 4.25 to 1.0, provided, however, that the Leverage Ratio shall
be measured (x) for the quarter ending on August 31, 2007, on the two
consecutive fiscal quarters ending on such date on an annualized basis; and (y)
for the fiscal quarter ending on November 30, 2007, on the three consecutive
fiscal quarters ending on such date on an annualized basis.

 


5.4          FIXED CHARGE COVERAGE RATIO. SECTION 6.19 OF THE AMENDED CREDIT
AGREEMENT IS AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

6.19  Fixed Charge Coverage Ratio. Starting on December 15, 2007, the Borrower’s
Agent will not permit the Fixed Charge Coverage Ratio, as of the last day of any
fiscal quarter for the four consecutive fiscal quarters ending on that date, to
be less than (a) for the periods ending on August 31, 2007, November 30, 2007
and February 28, 2008, 1.0 to 1.0, and (b) for the period ending on May 31, 2008
and each fiscal quarter ending thereafter, 1.25 to 1.0; provided, however that
the Fixed Charge Coverage Ratio shall be measured (x) for the quarter ending on
August 31, 2007, on the two consecutive fiscal quarters ending on such date on
an

 

3

--------------------------------------------------------------------------------


 

annualized basis; and (y) for the fiscal quarter ending on November 30, 2007, on
the three consecutive fiscal quarters ending on such date on an annualized
basis.

 


5.5          MINIMUM EBIDTA. SECTION 7.1 OF THE AMENDED CREDIT AGREEMENT IS
AMENDED TO ADD AN ADDITIONAL SUBSECTION:


 

(o) Borrowers fail to maintain a minimum monthly EBIDTA of Eight Hundred Fifty
Thousand Dollars and no cents ($ 850,000.00). By the 10th day of each month
Borrowers shall certify to Lenders that the minimum monthly EBIDTA requirement
was met for the previous calendar month.

 


5.6          NET WORTH. SECTION 6.15 OF THE AMENDED CREDIT AGREEMENT (AS SET OUT
IN THE FIRST AMENDMENT) IS AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

6.15  Net Worth. Starting on December 15, 2007, the Borrower’s Agent will not
permit its Net Worth at any time to be less than $28,000,000 plus forty percent
(40%) of net earnings (for purposes hereof exclusive of all net losses)
accumulated after August 31, 2006, plus one hundred percent (100%) of all equity
contributed after August 31, 2006.

 


5.7          EXHIBIT G. EXHIBIT G TO THE CREDIT AGREEMENT IS HEREBY AMENDED TO
READ AS SET FORTH ON EXHIBIT C ATTACHED TO THIS SECOND AMENDMENT WHICH IS MADE
PART OF THE CREDIT AGREEMENT AS EXHIBIT G THERETO.


 


5.8          ADDITIONAL BORROWER REPORTING REQUIREMENTS. SECTION 5.1 OF THE
AMENDED CREDIT AGREEMENT IS AMENDED TO ADD AN ADDITIONAL SUBSECTION:


 

(p) On a weekly basis, sales reports in a form acceptable to Lenders. Borrowers
will promptly respond to any requests for additional details. These weekly sales
reports will identify any variance from the re-forecasted budget provided to
Lenders by Borrowers on or about September 19, 2007 (which document is commonly
referred to by Borrowers as the “Bank Budget”). Borrowers will also furnish to
Lenders, on a weekly basis, an aged accounts payable report and a weekly cash
flow report, both in a form acceptable to the Lenders.

 


SECTION 6.              GREEN, HOLCOMB & FISHER REPORT. BORROWERS HAVE RETAINED
THE FINANCIAL ADVISORY FIRM OF GREEN, HOLCOMB & FISHER (“GHF”). BORROWERS WILL
FURNISH TO THE LENDERS THE DETAILED REPORT FROM GHF ON OR BEFORE NOVEMBER 30,
2007, SETTING FORTH BORROWERS’ LONG TERM BUSINESS PLAN. BORROWERS HEREBY CONSENT
TO COMMUNICATION WITH GHF BY THE ADMINISTRATIVE AGENT, AND COVENANT AND AGREE TO
ENTER IN TO SUCH AGREEMENT WITH GHF AS MAY BE REQUIRED BY GHF TO PERMIT THE
TENDER OF THE ABOVE REFERENCED REPORT TO THE ADMINISTRATIVE AGENT AND LENDERS.


 


SECTION 7.              EFFECTIVENESS OF AMENDMENTS. THIS SECOND AMENDMENT SHALL
BECOME EFFECTIVE UPON DELIVERY BY THE BORROWERS OF, AND COMPLIANCE BY THE
BORROWERS WITH, THE FOLLOWING:

 

4

--------------------------------------------------------------------------------


 


7.1          THIS SECOND AMENDMENT, INCLUDING THE DOCUMENTS SUBSTANTIALLY IN THE
SAME FORM AS THOSE SET FORTH ON EXHIBITS A, B, C AND D, DULY EXECUTED BY EACH
BORROWER, BORROWERS’ AGENT, THE ADMINISTRATIVE AGENT AND LENDERS.


 


7.2          A COPY OF THE LIMITED LIABILITY COMPANY OR CORPORATE RESOLUTIONS OF
EACH BORROWER AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS SECOND
AMENDMENT CERTIFIED AS TRUE AND ACCURATE BY ITS SECRETARY OR ASSISTANT SECRETARY
(OR OTHER APPROPRIATE OFFICER), ALONG WITH A CERTIFICATION BY SUCH SECRETARY,
ASSISTANT SECRETARY OR OFFICER (A) CERTIFYING THAT THERE HAS BEEN NO AMENDMENT
TO SUCH BORROWER’S ORGANIZATIONAL DOCUMENTS SINCE TRUE AND ACCURATE COPIES OF
THE SAME WERE DELIVERED TO THE ADMINISTRATIVE AGENT WITH A CERTIFICATE OF THE
SECRETARY OF SUCH BORROWER DATED APRIL 30, 2007, AND (B) IDENTIFYING EACH
OFFICER OF SUCH BORROWER AUTHORIZED TO EXECUTE THIS SECOND AMENDMENT AND ANY
OTHER INSTRUMENT OR AGREEMENT EXECUTED BY SUCH BORROWER IN CONNECTION WITH THIS
SECOND AMENDMENT (COLLECTIVELY, THE “SECOND AMENDMENT DOCUMENTS”), AND
CERTIFYING AS TO SPECIMENS OF SUCH OFFICER’S SIGNATURE AND SUCH OFFICER’S
INCUMBENCY IN SUCH OFFICES AS SUCH OFFICER HOLDS.


 


7.3          CERTIFIED COPIES OF ALL DOCUMENTS EVIDENCING ANY NECESSARY COMPANY
ACTION, CONSENT OR GOVERNMENTAL OR REGULATORY APPROVAL (IF ANY) WITH RESPECT TO
THIS SECOND AMENDMENT.


 


7.4          A CERTIFICATE OF GOOD STANDING FOR EACH BORROWER IN THE
JURISDICTION OF ITS FORMATION OR INCORPORATION AND EACH OTHER JURISDICTION WHERE
THE CHARACTER OF THE PROPERTIES OWNED OR LEASED BY SUCH BORROWER MAKES SUCH
QUALIFICATION NECESSARY, CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICIALS AS
OF A DATE ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 


7.5          RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS WHERE
THE ASSETS OF EACH BORROWER AND ITS SUBSIDIARIES ARE LOCATED, AND SUCH SEARCH
SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF SUCH BORROWER OR ITS SUBSIDIARIES
EXCEPT FOR THOSE LIENS PERMITTED BY SECTION 6.13 OF THE CREDIT AGREEMENT OR
DISCHARGED ON OR PRIOR TO DATE HEREOF PURSUANT TO A DOCUMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


7.6          REAFFIRMATION OF SECURITY DOCUMENTS BY EACH BORROWER IN
SUBSTANTIALLY THE SAME FORM OF EXHIBIT D ATTACHED HERETO.


 


7.7          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EXECUTED LEGAL
OPINIONS OF COUNSEL TO THE BORROWERS IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE LENDERS.


 


7.8          THE BORROWERS SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT AN
AMENDMENT FEE IN THE AMOUNT OF $ 42,560.00.


 


7.9          THE BORROWERS SHALL HAVE SATISFIED SUCH OTHER CONDITIONS AS
SPECIFIED BY THE ADMINISTRATIVE AGENT, INCLUDING PAYMENT OF ALL UNPAID LEGAL
FEES AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT THROUGH THE DATE OF THIS
AMENDMENT IN CONNECTION WITH THE CREDIT AGREEMENT AND THE SECOND AMENDMENT
DOCUMENTS.


 


SECTION 8.              NO WAIVER. NOTHING HEREIN SHALL BE DEEMED A WAIVER BY
THE LENDERS OF ANY TERM, CONDITION, REPRESENTATION OR COVENANT APPLICABLE TO THE
BORROWERS UNDER THE AMENDED CREDIT AGREEMENT OR ANY OF THE OTHER AGREEMENTS,
DOCUMENTS OR INSTRUMENTS EXECUTED AND

 

5

--------------------------------------------------------------------------------


 


DELIVERED IN CONNECTION THEREWITH, OR OF THE COVENANTS DESCRIBED THEREIN.
BORROWERS SHALL COMPLY WITH ANY REPORTING REQUIREMENTS SET OUT UNDER THE AMENDED
CREDIT AGREEMENT.


 


SECTION 9.              REPRESENTATIONS, WARRANTIES, AUTHORITY, NO ADVERSE
CLAIM.


 


9.1          REASSERTION OF REPRESENTATIONS AND WARRANTIES, NO DEFAULT. EACH
BORROWER HEREBY REPRESENTS THAT ON AND AS OF THE DATE HEREOF AND AFTER GIVING
EFFECT TO THIS SECOND AMENDMENT (A) ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE AMENDED CREDIT AGREEMENT ARE TRUE, CORRECT AND COMPLETE IN ALL
RESPECTS AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT FOR
CHANGES PERMITTED BY THE TERMS OF THE AMENDED CREDIT AGREEMENT, AND (B) THERE
WILL EXIST NO DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT AS AMENDED
BY THE FIRST AND SECOND AMENDMENTS ON SUCH DATE WHICH HAS NOT BEEN WAIVED BY THE
LENDERS.


 


9.2          AUTHORITY, NO CONFLICT, NO CONSENT REQUIRED. EACH BORROWER
REPRESENTS AND WARRANTS THAT SUCH BORROWER HAS THE POWER AND LEGAL RIGHT AND
AUTHORITY TO ENTER INTO THE SECOND AMENDMENT DOCUMENTS AND HAS DULY AUTHORIZED
AS APPROPRIATE THE EXECUTION AND DELIVERY OF THE SECOND AMENDMENT DOCUMENTS AND
OTHER AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED BY SUCH BORROWER IN
CONNECTION HEREWITH OR THEREWITH BY PROPER COMPANY ACTION, AND NONE OF THE
SECOND AMENDMENT DOCUMENTS NOR THE AGREEMENTS CONTAINED HEREIN OR THEREIN
CONTRAVENES OR CONSTITUTES A DEFAULT UNDER ANY AGREEMENT, INSTRUMENT OR
INDENTURE TO WHICH SUCH BORROWER IS A PARTY OR A SIGNATORY OR A PROVISION OF
SUCH BORROWER’S ARTICLES OF ORGANIZATION, BYLAWS OR ANY OTHER AGREEMENT OR
REQUIREMENT OF LAW, OR RESULT IN THE IMPOSITION OF ANY LIEN ON ANY OF ITS
PROPERTY UNDER ANY AGREEMENT BINDING ON OR APPLICABLE TO SUCH BORROWER OR ANY OF
ITS PROPERTY EXCEPT, IF ANY, IN FAVOR OF THE LENDERS. EACH BORROWER REPRESENTS
AND WARRANTS THAT NO CONSENT, APPROVAL OR AUTHORIZATION OF OR REGISTRATION OR
DECLARATION WITH ANY PERSON, INCLUDING BUT NOT LIMITED  TO ANY GOVERNMENTAL
AUTHORITY, IS REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY  BY SUCH
BORROWER OF THE SECOND AMENDMENT DOCUMENTS OR OTHER AGREEMENTS AND  DOCUMENTS
EXECUTED AND DELIVERED BY SUCH BORROWER IN CONNECTION THEREWITH OR THE 
PERFORMANCE OF OBLIGATIONS OF SUCH BORROWER THEREIN DESCRIBED, EXCEPT FOR THOSE
WHICH  THE BORROWER HAS OBTAINED OR PROVIDED AND AS TO WHICH THE BORROWER HAS
DELIVERED  CERTIFIED COPIES OF DOCUMENTS EVIDENCING EACH SUCH ACTION TO THE
ADMINISTRATIVE AGENT.


 


9.3          NO ADVERSE CLAIM. EACH BORROWER WARRANTS, ACKNOWLEDGES AND AGREES
THAT NO EVENTS HAVE BEEN TAKEN PLACE AND NO CIRCUMSTANCES EXIST AT THE DATE
HEREOF WHICH WOULD GIVE SUCH BORROWER A BASIS TO ASSERT A DEFENSE, OFFSET OR
COUNTERCLAIM TO ANY CLAIM OF ANY LENDER WITH RESPECT TO THE OBLIGATIONS.


 


SECTION 10.            AFFIRMATION OF CREDIT AGREEMENT, FURTHER REFERENCES,
AFFIRMATION OF SECURITY INTEREST. THE LENDERS AND EACH BORROWER ACKNOWLEDGE AND
AFFIRM THAT THE CREDIT AGREEMENT, AS PREVIOUSLY AND HEREBY AMENDED, IS HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS AND ALL TERMS, CONDITIONS AND PROVISIONS
OF THE CREDIT AGREEMENT, EXCEPT AS AMENDED BY THE FIRST AMENDMENT AND SECOND
AMENDMENT, SHALL REMAIN UNMODIFIED AND IN FULL FORCE AND EFFECT. ALL REFERENCES
IN ANY DOCUMENT OR INSTRUMENT TO THE CREDIT AGREEMENT ARE HEREBY AMENDED AND
SHALL REFER TO THE CREDIT AGREEMENT AS AMENDED BY THE FIRST AMENDMENT AND
FURTHER MODIFIED BY THIS SECOND AMENDMENT. EACH BORROWER CONFIRMS TO THE
ADMINISTRATIVE AGENT AND THE LENDERS THAT THE OBLIGATIONS ARE AND CONTINUE TO BE
SECURED BY THE SECURITY INTERESTS GRANTED BY THE BORROWERS

 

6

--------------------------------------------------------------------------------


 


IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT
AND THE LENDERS UNDER THE SECURITY DOCUMENTS, AND ALL OF THE TERMS, CONDITIONS,
PROVISIONS, AGREEMENTS, REQUIREMENTS, PROMISES, OBLIGATIONS, DUTIES, COVENANTS
AND REPRESENTATIONS OF THE BORROWERS UNDER SUCH DOCUMENTS AND ANY AND ALL OTHER
DOCUMENTS AND AGREEMENTS ENTERED INTO WITH RESPECT TO THE OBLIGATIONS UNDER THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND ARE HEREBY RATIFIED
AND AFFIRMED IN ALL RESPECTS BY EACH BORROWER.


 


SECTION 11.            MERGER AND INTEGRATION, SUPERSEDING EFFECT. THIS SECOND
AMENDMENT, FROM AND AFTER THE DATE HEREOF, EMBODIES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES AND HAS MERGED INTO THIS
SECOND AMENDMENT ALL PRIOR ORAL AND WRITTEN AGREEMENTS ON THE SAME SUBJECTS BY
AND BETWEEN THE PARTIES HERETO, OCCURRING AFTER THE EXECUTION OF THE FIRST
AMENDMENT, WITH THE EFFECT THAT THIS SECOND AMENDMENT SHALL CONTROL WITH RESPECT
TO THE SPECIFIC SUBJECTS HEREOF AND THEREOF.


 


SECTION 12.            SEVERABILITY. WHENEVER POSSIBLE, EACH PROVISION OF THIS
SECOND AMENDMENT AND THE  SECOND AMENDMENT DOCUMENTS AND ANY OTHER STATEMENT,
INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR
THERETO SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE, VALID AND
ENFORCEABLE UNDER THE APPLICABLE LAW OF ANY JURISDICTION, BUT, IF ANY PROVISION
OF THIS SECOND AMENDMENT, THE SECOND AMENDMENT DOCUMENTS OR ANY OTHER STATEMENT,
INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR
THERETO SHALL BE HELD TO BE PROHIBITED, INVALID OR UNENFORCEABLE UNDER THE
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE IN SUCH JURISDICTION ONLY TO
THE EXTENT OF SUCH PROHIBITION, INVALIDITY OR UNENFORCEABILITY, WITHOUT
INVALIDATING OR RENDERING UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS OF THIS SECOND AMENDMENT,  THE OTHER SECOND AMENDMENT
DOCUMENTS OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY
OR THEREBY OR RELATING HERETO OR THERETO IN SUCH JURISDICTION, OR AFFECTING THE
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 13.            SUCCESSORS. THE SECOND AMENDMENT DOCUMENTS SHALL BE
BINDING UPON THE BORROWER AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE BORROWER AND THE LENDERS AND THE
SUCCESSORS AND ASSIGNS OF THE LENDERS.


 


SECTION 14.            LEGAL EXPENSES. AS PROVIDED IN SECTION 9.2 OF THE CREDIT
AGREEMENT, THE BORROWERS AGREE TO REIMBURSE THE ADMINISTRATIVE AGENT, UPON
REQUEST, FOR ALL REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY FEES AND
LEGAL EXPENSES OF KALINA, WILLS, GISVOLD, & CLARK PLLP, COUNSEL FOR THE
ADMINISTRATIVE AGENT) INCURRED IN CONNECTION WITH THE NEGOTIATION, PREPARATION
AND EXECUTION OF THE SECOND AMENDMENT DOCUMENTS AND ALL OTHER DOCUMENTS
NEGOTIATED, PREPARED AND EXECUTED IN CONNECTION WITH THE SECOND AMENDMENT
DOCUMENTS, AND IN ENFORCING THE OBLIGATIONS OF THE BORROWERS UNDER THE SECOND
AMENDMENT DOCUMENTS, AND TO PAY AND SAVE THE ADMINISTRATIVE AGENT AND LENDERS
HARMLESS FROM ALL LIABILITY FOR, ANY STAMP OR OTHER TAXES WHICH MAY BE PAYABLE
WITH RESPECT TO THE EXECUTION OR DELIVERY OF THE SECOND AMENDMENT DOCUMENTS,
WHICH OBLIGATIONS OF THE BORROWERS SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.


 


SECTION 15.            RELEASE AND INDEMNIFICATION OF LENDERS. BORROWERS HEREBY
RELEASE THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE AFFILIATES
(AS DEFINED IN THE CREDIT AGREEMENT) AND THE DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS AND AGENTS OF THE ADMINISTRATIVE

 

7

--------------------------------------------------------------------------------


 


AGENT AND THE LENDERS AND THEIR RESPECTIVE AFFILIATES, FROM ANY AND ALL CLAIMS
BY BORROWERS AGAINST THE FOREGOING ARISING FROM OR RELATED TO THE NEGOTIATION
AND EXECUTION OF THIS SECOND AMENDMENT AND THE SECOND AMENDMENT DOCUMENTS.


 

Borrowers further hereby agree to defend, protect, indemnify and hold harmless
the Administrative Agent and the Lenders and their respective Affiliates (as
defined in the Credit Agreement) and the directors, officers, employees,
attorneys and agents of the Administrative Agent and the Lenders and their
respective Affiliates (all referred to hereafter as an “Indemnitee” or
cumulatively as “Indemnitees”) from and against any and all claims, actions,
damages, liabilities, judgments, costs and expenses imposed upon, incurred by or
asserted against any Indemnitee, whether direct, indirect or consequential and
whether based on any federal, state, local or foreign laws or regulations under
common law or on equitable cause, or on contract or otherwise:

 

(a)          by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any commitments
relating thereto (including the Short Term Revolving Note), or any transaction
contemplated by any Loan Documents (including the Short Term Revolving Note); or

 

(b)         by reason of, or relating to or in connection with any credit
extended or used under the Loan Documents or any act done or omitted by any
Person, or the exercise of any rights or remedies thereunder, including the
acquisition of any collateral by the Lenders by way of foreclosure of the Lien
thereon, deed or bill of sale in lieu of such foreclosure or otherwise;

 

provided, however, that the Borrowers shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence or willful misconduct.

 

This release and indemnification applies, without limitation, to any act,
omission, event or circumstance existing or occurring on or after the payment in
full of the Obligations, and shall be in addition to any liability the Borrowers
may otherwise have under the Amended Credit Agreement as further amended by this
Second Amendment.

 


SECTION 16.            HEADINGS. THE HEADINGS OF VARIOUS SECTIONS OF THIS SECOND
AMENDMENT HAVE BEEN INSERTED FOR REFERENCE ONLY AND SHALL NOT BE DEEMED TO BE A
PART OF THIS SECOND AMENDMENT.


 


SECTION 17.            COUNTERPARTS. THE SECOND AMENDMENT DOCUMENTS MAY BE
EXECUTED IN SEVERAL COUNTERPARTS AS DEEMED NECESSARY OR CONVENIENT, EACH OF
WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, PROVIDED THAT ALL SUCH
COUNTERPARTS SHALL BE REGARDED AS ONE AND THE SAME DOCUMENT, AND ANY PARTY TO
THE AMENDMENT DOCUMENTS MAY EXECUTE ANY SUCH AGREEMENT BY EXECUTING A
COUNTERPART OF SUCH AGREEMENT.


 


SECTION 18.            GOVERNING LAW. AT THE OPTION OF THE ADMINISTRATIVE AGENT,
THIS AGREEMENT AND THE OTHER AMENDMENT DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL
COURT OR COLORADO STATE COURT SITTING IN CITY OR COUNTY OF DENVER; AND EACH
BORROWER CONSENTS TO THE

 

8

--------------------------------------------------------------------------------


 


JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY BORROWER COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE
ADMINISTRATIVE AGENT AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.


 


SECTION 19.            WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

 

GOLDEN OVAL EGGS, LLC,
as a Borrower and the Borrowers’ Agent

 

 

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

 

 

MIDWEST INVESTORS OF IOWA,
COOPERATIVE, as a Borrower

 

 

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

 

Address for the Borrowers
For Purposes of Notice:

GOECA, LP, as a Borrower
By its General Partner
GOEMCA, Inc.

 

 

1800 Park Avenue East

By:

 

Renville, MN 56284

Thomas A. Power, Chief Financial Officer

Fax: (320) 329-3276

 

Attention:

 

 

9

--------------------------------------------------------------------------------


 

Revolving Commitment Amounts:
Existing Revolving Loans: $15,000,000
Short Term Revolving Note: 1,275,510.20

 

 

COBANK, ACB, as a Lender and as the
Administrative Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for all notices:
5500 South Quebec Street
Greenwood Village, CO 80111
P.O. Box 5110
Denver, CO 80217
Attention: Ron Seigley
Fax: (303) 740-4021

 

 

Revolving Commitment Amounts:
Existing Revolving Loans: N/A
Short Term Revolving Note: 1,224,489.80

 

 

METROPOLITAN LIFE
INSURANCE COMPANY, as a Bank
and Lender (as to the Short Term
Revolving Note)

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address for funding notices:
4401 Westown Parkway, Suite 220
West Des Moines, IA 50266
Fax: (515) 223-0757
Attention: Tony Jennings

 

 

 

 

 

 

 

 

Address for all other notices:
4401 Westown Parkway, Suite 220
West Des Moines, IA 50266
Fax: (515) 223-0757
Attention: Tony Jennings

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A-1

TO SECOND AMENDMENT

TO AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF AMENDED & RESTATED REVOLVING NOTE

 

$13,000,000

October 19, 2007

 

FOR VALUE RECEIVED, GOLDEN OVAL EGGS, LLC, a Delaware limited liability company
(“Golden Oval”), MIDWEST INVESTORS OF IOWA, COOPERATIVE, an Iowa cooperative
(“Midwest”) and GOECA, LP, a Delaware limited partnership, hereby jointly and
severally restates and reaffirms its obligation to pay to the order of COBANK,
ACB (the “Lender”) at the main office of CoBank, ACB in Denver, CO, in lawful
money of the United States of America in Immediately Available Funds (as such
term and each other capitalized term used herein are defined in the Amended
Credit Agreement hereinafter referred to) on the Termination Date the principal
amount of THIRTEEN MILLION DOLLARS and NO CENTS ($13,000,000) or, if less, the
aggregate unpaid principal amount of the unpaid Revolving Loans made by the
Lender under the Credit Agreement, and to pay interest (computed on the basis of
actual days elapsed and a year of 360 days) in like funds on the unpaid
principal amount hereof from time to time outstanding at the rates and times set
forth in the Amended Credit Agreement.

 

This note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated June 30, 2006, and amended by First Amendment to Amended
and Restated Credit Agreement dated April 30, 2007, and as further amended by
the Second Amendment to Amended and Restated Credit Agreement dated concurrently
herewith (as the same may hereafter be from time to time amended, restated or
otherwise modified, the “Credit Agreement”) among the undersigned, the Lender
and the other lenders named therein. This note is secured, it is subject to
certain mandatory prepayments and its maturity is subject to acceleration, in
each case upon the terms provided in said Credit Agreement.

 

This note amends and restates a portion of the Total Revolving Outstandings, as
defined in the Credit Agreement, which in turn amended and restated a previous
existing promissory note dated September 13, 2004. It is expressly intended,
understood and agreed that all Total Revolving Outstandings as of the date
hereof shall be considered outstanding hereunder from and after the date hereof
and shall not be considered paid (nor shall the undersigned’s obligation to pay
the same be considered discharged or satisfied) as a result of the issuance of
this note.

 

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

 

11

--------------------------------------------------------------------------------


 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF COLORADO WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

 

GOLDEN OVAL EGGS, LLC,

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

 

 

MIDWEST INVESTORS OF IOWA,
COOPERATIVE,

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

 

 

GOECA, LP
By its General Partner, GOEMCA, Inc.

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A-2

TO SECOND AMENDMENT

TO AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF AMENDED & RESTATED SWING LINE NOTE

 

$ 2,000,000

October 19, 2007

 

FOR VALUE RECEIVED, GOLDEN OVAL EGGS, LLC, a Delaware limited liability company
(“Golden Oval”), MIDWEST INVESTORS OF IOWA, COOPERATIVE, an Iowa cooperative
(“Midwest”) and GOECA, LP, a Delaware limited partnership, hereby jointly and
severally restates and reaffirms its obligation to pay to the order of COBANK,
ACB (the “Lender”) at the main office of CoBank, ACB in Denver, CO, in lawful
money of the United States of America in Immediately Available Funds (as such
term and each other capitalized term used herein are defined in the Amended
Credit Agreement hereinafter referred to) on the Termination Date the principal
amount of TWO MILLION DOLLARS and NO CENTS ($ 2,000,000) or, if less, the
aggregate unpaid principal amount of the unpaid Revolving Loans made by the
Lender under the Credit Agreement, and to pay interest (computed on the basis of
actual days elapsed and a year of 360 days) in like funds on the unpaid
principal amount hereof from time to time outstanding at the rates and times set
forth in the Amended Credit Agreement.

 

This note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated June 30, 2006, and amended by First Amendment to Amended
and Restated Credit Agreement dated April 30, 2007, and as further amended by
the Second Amendment to Amended and Restated Credit Agreement dated concurrently
herewith (as the same may hereafter be from time to time amended, restated or
otherwise modified, the “Credit Agreement”) among the undersigned, the Lender
and the other lenders named therein. This note is secured, it is subject to
certain mandatory prepayments and its maturity is subject to acceleration, in
each case upon the terms provided in said Credit Agreement.

 

This note amends and restates a portion of the Total Revolving Outstandings, as
defined in the Credit Agreement, which in turn amended and restated a previous
existing promissory note dated September 13, 2004. It is expressly intended,
understood and agreed that all Total Revolving Outstandings as of the date
hereof shall be considered outstanding hereunder from and after the date hereof
and shall not be considered paid (nor shall the undersigned’s obligation to pay
the same be considered discharged or satisfied) as a result of the issuance of
this note.

 

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

 

13

--------------------------------------------------------------------------------


 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF COLORADO WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

 

GOLDEN OVAL EGGS, LLC,

 

 

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

 

 

MIDWEST INVESTORS OF IOWA,
COOPERATIVE,

 

 

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

 

 

GOECA, LP
By its General Partner, GOEMCA, Inc.

 

 

 

By:

 

 

Thomas A. Powell, Chief Financial Officer

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

TO SECOND AMENDMENT TO

AMENDED AND RESTATED

CREDIT AGREEMENT

 

SHORT TERM REVOLVING NOTE

 

$2,500,000

October 19, 2007

 

Denver, CO

 

FOR VALUE RECEIVED, GOLDEN OVAL EGGS, LLC, a Delaware limited liability company,
MIDWEST INVESTORS OF IOWA, COOPERATIVE, an Iowa cooperative (“Midwest”), and
GOECA, LP, a Delaware limited partnership, hereby jointly and severally promise
to pay to the order of COBANK, ACB and METROPOLITAN LIFE INSURANCE COMPANY (the
“Lenders”) at the main office of CoBank, ACB in Denver, CO, in lawful money of
the United States of America in Immediately Available Funds (as such term and
each other capitalized term used herein are defined in the Credit Agreement
hereinafter referred to) on December 14, 2007, the principal amount of TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS and NO CENTS ($2,500,000) or, if less, the
aggregate unpaid principal amount of the Revolving Loans made by the Lenders
under this Short Term Revolving Note, and to pay interest (computed on the basis
of actual days elapsed and a year of 360 days) in like funds on the unpaid
principal amount hereof from time to time outstanding at the rates and times set
forth in the Credit Agreement for Revolving Credit.

 

This note is one of the Revolving Notes referred to in the Second Amended and
Restated Credit Agreement dated concurrently herewith (as the same may hereafter
be from time to time amended, restated or otherwise modified, the “Credit
Agreement”) between the undersigned and the Lenders. This note is secured,  is
subject to certain mandatory prepayments, and its maturity is subject to
acceleration, in each ease upon the terms provided in said Credit Agreement.

 

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF COLORADO WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

 

[The remainder of this page is intentionally left blank.]

 

15

--------------------------------------------------------------------------------


 

 

GOLDEN OVAL EGGS, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

MIDWEST INVESTORS OF IOWA,
COOPERATIVE

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GOECA, LP

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

(Signature Page to Amended and Restated Revolving Note)

 

16

--------------------------------------------------------------------------------


 

EXHIBIT C TO

SECOND AMENDMENT TO

AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

To: CoBank, ACB:

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)           I am the duly elected Chief Financial Officer of Golden Oval Eggs,
LLC (the “Borrower’s Agent”).

 

(2)           I have reviewed the terms of the Amended and Restated Credit
Agreement dated as of June 30, 2006, as amended by a First Amendment to Amended
and Restated Credit Agreement dated as of April 30, 2007, and as further amended
by a Second Amendment to Amended and Restated Credit Agreement dated as of
October 19, 2007, among the Borrowers’ Agent, Midwest Investors of Iowa,
Cooperative, and GOECA, LP (collectively, the “Borrowers”) and CoBank, ACB,
Metropolitan Life Insurance Company and the other lenders party thereto (the
“Credit Agreement”) and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and conditions of the
Borrowers during the accounting period covered by the Attachment hereto;

 

(3)           The examination described in paragraph (2) did not disclose, and I
have no knowledge, whether arising out of such examinations or otherwise, of the
existence of any condition or event which constitutes a Default or an Event of
Default (as such terms are defined in the Credit Agreement) during or at the end
of the accounting period covered by the Attachment hereto or as of the date of
this Certificate, except as described below (or on a separate attachment to this
Certificate). The exceptions listing in detail the nature of each condition or
event, the period during which it has existed and the action which the Borrowers
have taken, are taking or propose to take with respect to each such condition or
event are as follows:

 

 

(4)           The computations of the ratios and/or financial restrictions set
forth on the Attachment are true and correct as of the end of the accounting
period covered by such Attachment.

 

17

--------------------------------------------------------------------------------


 

The foregoing certification, together with the computations in the Attachment
hereto and the financial statements delivered with this Certificate in support
hereof; are made and delivered this         day of                            ,
pursuant to Section 5 of the Credit Agreement.

 

 

GOLDEN OVAL EGGS, LLC
as Borrowers’ Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

18

--------------------------------------------------------------------------------


 

ATTACHMENT TO COMPLIANCE CERTIFICATE
AS OF             ,       WHICH PERTAINS
TO THE PERIOD FROM                            ,                  
TO                               ,                    

 


SECTION 6.15:


A.


TOTAL ASSETS


$


                                


NET WORTH


 


 


 


 


 


B.


TOTAL LIABILITIES

$


                                


 


 


 

 


 


 


C.


NET EARNINGS

$


                                


 


 


 

 


 


 


D.


EQUITY CONTRIBUTED

$


                                


 


 


 

 


 


 


E.


ACTUAL NET WORTH [A-B]

$


                                


 


 


 

 


 

 

F.

Minimum Net Worth

$

                                

 

 

[$28,800 + (40% x C) + D]

 

 


 


 


 

 


 


SECTION 6.16:


A.


CURRENT ASSETS

$


                                


CURRENT RATIO


 


 

 


 


 


B.


CURRENT LIABILITIES

$


                                


 


 


 

 


 


 


C.


CURRENT RATIO (RATIO OF(A) TO (B))

 


                               TO 1.0


 


 


 

 


 


 


D.


MINIMUM CURRENT RATIO

 

1.25 to 1.0


 


 


 

 

 

 

 

Except: August 31, 2007, November 30,
2007 and February 28, 2008

 

1.0 to 1.0

 

 

 

 

 


SECTION 6.17:


A.


CURRENT ASSETS

$


                                


WORKING CAPITAL


 


 

 


 


 


B.


CURRENT LIABILITIES

$


                                


 


 


 

 


 


 


C.


WORKING CAPITAL (A-B)

$

                                


 


 


 

 

 

 

 

Minimum

 

$7,000,000

 

 

 

 

 

 

 

Except: August 31, 2007 November 30,
2007 and February 28, 2008

 

$ 0

 

 

 

 

 


SECTION 6.18:


A.


FUNDED DEBT


$


 


LEVERAGE RATIO


 


 


 


 


 


B.


EBITDA


$


 


 


 


 


 


 

 

 

A.

CONSOLIDATED NET INCOME, PLUS

$

 

 

 

 

 

 

 

 

 

B.

INTEREST EXPENSE, PLUS

$

 

 

19

--------------------------------------------------------------------------------


 

 

 

C.

INCOME TAX EXPENSE, PLUS

$

 

 

 

 

 

 

 

 

 

D.

NON-LAYER DEPRECIATION, PLUS

$

 

 

 

 

 

 

 

 

 

E.

AMORTIZATION

$

 

 

 

 

 

 

 

 

 

Total (EBITDA)

$

 

 

 

 

 

 


 


C.


LEVERAGE RATIO (A/B)


 

                              to 1.0


 


 


 


 

 


 


D.


MAXIMUM LEVERAGE RATIO


 

 


 


 


 


 

 

 

 

A.

EACH QUARTER UNTIL QUARTER ENDING ON FEBRUARY 28, 2008

 

5.0 to 1.0

 

 

 

 

 

 

 

 

b.

May 31, 2008 and therafter

 

4.25 to 1.0


 


 


 


 


 


 


SECTION 6.19:


A.


EBITDA


$


                                


FIXED CHARGE


 


 


 


 


COVERAGE RATIO


B.


CAPITAL EXPENDITURES NOT FINANCED WITH INDEBTEDNESS


$


                                


 


 


 


 


 


 


C.


EQUITY INTEREST RE-PURCHASES BY THE BORROWERS’ AGENT


$


                                


 


 


 


 


 


 


D.


EQUITY RETIREMENTS BY THE BORROWERS’ AGENT


$


                                


 


 


 


 


 


 


E.


ADJUSTED DIVIDEND ACCRUAL


$


                                


 


 


 


 


 


 


F.


FIXED CHARGES [A-(B+C+D+E)]


$


                                


 


 


 


 


 


 


G.


SUM OF INTEREST EXPENSE AND ALL REQUIRED PRINCIPAL PAYMENTS WITH
RESPECT TO TOTAL LIABILITIES


$


                                


 


 


 


 


 


 


H.


FIXED CHARGE COVERAGE RATIO [F/G]


 


                         TO 1.0


 


 


 


 


 


 


I.


MINIMUM FIXED CHARGE COVERAGE RATIO


 


 


 


 


 


 


 

 

 

A.

AUGUST 31, 2007, NOVEMBER 30, 2007 AND FEBRUARY 28, 2008

 

1.0 TO 1.0

 

 

 

 

 

 

 

 

b.

May 31, 2008 and therafter

 

1.25 to 1.0


 


 


 


 


 


 


SECTION 6.21:


A.


FINISHED EGG PRODUCTION UNDER CONTRACT


 

                                 lbs


RISK MANAGEMENT


 


 


 

 


 


B.


TOTAL FINISHED EGG PRODUCTION


 

                                 lbs

 

20

--------------------------------------------------------------------------------


 


 


C.


CONTRACTED PRODUCTION [100 X (A/B)]


 


 


 


 


 


 


 


 


D.


MINIMUM CONTRACTED PRODUCTION


 


 


 


 


 


 


 

 

 

A.

CURRENT RATIO > 1.25 TO 1.00 BUT < 1.50 TO 1.00

 

> 50%

 

 

 

 

 

 

 

 

B.

CURRENT RATIO > 1.50 TO 1.00 BUT < 2.00 TO 1.00

 

> 40%

 

 

 

 

 

 

 

 

c.

Current Ratio > 2.00 to 1.00

 

> 30%

 

21

--------------------------------------------------------------------------------


 

EXHIBIT D-I
TO SECOND AMENDMENT
TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

FORM OF REAFFIRMATION OF SECURITY DOCUMENTS (GOE/MII)

 

October 19, 2007

 

CoBank, ACB, as Administrative Agent

5500 South Quebec Street

Greenwood Village, CO 80111

P0. Box 5110

Denver, CO 80217

Attention: Ron Seigley

Fax: (303) 740-4021

 

Re:

Security Agreement dated September 13, 2004 (as the same has been or may be
amended, restated or otherwise modified from time to time, the “ Security
Agreement” executed by Golden Oval Eggs, LLC and Midwest Investors of Iowa,
Cooperative (collectively, the “Grantors”), in favor of CoBank, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) to the
lenders party to the Credit Agreement described below (the “Lenders”), and
related Security Documents

 

The Grantors, the Lenders and the Administrative Agent are parties to an Amended
and Restated Credit Agreement dated June 30, 2006, which agreement was further
amended by the First Amendment to Amended and Restated Credit Agreement dated
April 30, 2007 (said amended agreement to be referred to hereafter as the “A & R
Credit Agreement”). The A & R Credit Agreement is being further amended pursuant
to a Second Amendment to Amended and Restated Credit Agreement dated
concurrently herewith between the Grantors and GOECA, LP (collectively the
“Borrowers”) the Lenders and the Administrative Agent. This will confirm that
the obligations of the Borrowers to the Administrative Agent or any Lender under
the A & R Credit Agreement, as amended by the Second Amendment, and including
the Short Term Revolving Note, constitute “Obligations” of the Grantors to the
Administrative Agent within the meaning of the Security Documents. The
undersigned confirms to the Administrative Agent and the Lenders that all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of the undersigned under the Security
Documents and any and all other documents and agreements entered into with
respect to the obligations under the Security Documents, are incorporated herein
by reference and are hereby ratified and affirmed in all respects by the
undersigned.

 

22

--------------------------------------------------------------------------------


 

[EXHIBIT C-1 TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

GOLDEN OVAL EGGS, LLC

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

MIDWEST INVESTORS OF IOWA,
COOPERATIVE

 

By:

 

 

Name:

 

 

Its:

 

 

 

[Signature Page to Reaffirmation of Security Agreement]

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D-2 TO SECOND AMENDMENT
TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

FORM OF REAFFIRMATION OF SECURITY DOCUMENTS (GOECA)

 

October 19, 2007

 

CoBank, ACB, as Administrative Agent

5500 South Quebec Street

Greenwood Village, CO 80111

PO Box 5110

Denver, CO 80217

Attention: Ron Seigley

Fax: (303) 740-4021

 

Re:

Security Agreement dated June 30, 2006 (as the same has been or may be amended,
restated or otherwise modified from time to time, the “Security Agreement”
executed by GOECA, LP, a Delaware limited partnership (the “Grantor”), in favor
of CoBank, ACB, as administrative agent (in such capacity, the “Administrative
Agent”) to the lenders party to the Credit Agreement described below (the
“Lenders”), and related Security Documents.

 

The Grantor, the Lenders and the Administrative Agent are parties to an Amended
and Restated Credit Agreement dated June 30, 2006; which agreement was further
amended by the First Amendment to Amended and Restated Credit Agreement dated
April 30, 2007 (said amended agreement to be referred to hereafter as the “A & R
Credit Agreement”). The A & R Credit Agreement is being further amended pursuant
to a Second Amendment to Amended and Restated Credit Agreement dated
concurrently herewith between the Grantor, Golden Oval Eggs, LLC, a Delaware
limited liability company, and Midwest Investors of Iowa, Cooperative, an Iowa
cooperative (collectively with Grantor, the “Borrowers”), the Lenders and the
Administrative Agent. This will confirm that the obligations of the Borrowers to
the Administrative Agent or any Lender under the A & R Credit Agreement, as
amended by the Second Amendment, and including the Short Term Revolving Note,
constitute “Obligations” of the Grantor to the Administrative Agent within the
meaning of the Security Documents. The undersigned confirms to the
Administrative Agent and the Lenders that all of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants
and representations of the undersigned under the Security Documents and any and
all other documents and agreements entered into with respect to the obligations
under the Security Documents, are incorporated herein by reference and are
hereby ratified and affirmed in all respects by the undersigned.

 

[EXHIBIT C-2 TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

24

--------------------------------------------------------------------------------


 

 

GOECA, LP, as Grantor

 

By its General Partner

 

GOEMCA, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Grantor

 

340 Dupont Avenue MB

 

Renville, MN 56284

 

Grantor’s Org. ID #4154844

 

 

[Signature Page to Reaffirmation of Security Agreement]

 

[EXHIBIT C-2 TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

25

--------------------------------------------------------------------------------